Exhibit 10.4

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

SECOND AMENDMENT

TO REVOLVING NOTE

THIS SECOND AMENDMENT TO REVOLVING NOTE (“Second Amendment”) is made as of
July 11, 2006, by and among EFJ, Inc., a Delaware corporation (“EFJ”), E. F.
Johnson Company, a Minnesota corporation (“E. F. Johnson”), Transcrypt
International, Inc., a Delaware corporation (“Transcrypt” and together with EFJ
and E. F. Johnson, collectively the “Original Borrower”), and 3e Technologies
International, Inc., a Maryland corporation (“3e Technologies” and together with
the Original Borrower, jointly and severally, the “Borrower”), and Bank of
America, N.A., a national banking association (the “Lender”).

RECITALS

 

  A. The Original Borrower entered into that certain Revolving Note, dated as of
November 15, 2002, as modified by that certain First Amendment to Revolving
Note, dated as of September 13, 2004, in the maximum principal amount of Fifteen
Million and 00/100 Dollars ($15,000,000.00) and payable to the order of the
Lender (the “Revolving Note”).

 

  A. The Revolving Note evidences the Original Borrower’s obligations to repay
advances of principal made by Lender under that certain Revolving Line of Credit
Loan Agreement and Security Agreement, dated as of November 15, 2002, as amended
by that certain First Amendment to Revolving Line of Credit Loan Agreement and
Security Agreement dated as of September 13, 2004, by and among the Original
Borrower and the Lender (said Loan Agreement, as so amended, the “Original Loan
Agreement”). The Revolving Note is governed, in part, by certain provisions of
the Original Loan Agreement.

 

  B. The Original Loan Agreement has been modified pursuant to that certain
Second Amendment to Revolving Line of Credit Loan Agreement and Security
Agreement, dated as of the date hereof, by and among Original Borrower, 3e
Technologies and Lender (the Original Loan Agreement, as so modified, being
referred to hereafter as the “Loan Agreement”) to, among other things, (i) add
3e Technologies as a co-borrower of the Revolving Loan and co-obligor and party
to the Loan Agreement, (ii) govern and secure a term loan facility from Lender
to Borrower in the original principal amount of Fifteen Million and 00/100
Dollars ($15,000,000.00), and (iii) for certain other purposes, as more fully
set forth therein.

 

  C. Borrower and Lender desire to amend the Revolving Note to, among other
things, add 3e Technologies as a co-borrower and obligor under the Revolving
Note, to amend the payment schedule and maturity date of the Revolving Note, and
for certain other purposes, as more fully set forth herein.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms used in this Second Amendment but not
defined herein have the meanings ascribed to them in the Revolving Note.

 

2. Definition of Borrower; Addition of 3e Technologies as a Co-Borrower. 3e
Technologies is hereby added as a co-borrower of the revolving line of credit
loan evidenced by the Revolving Note. The term “Borrower” as set forth in the
Revolving Note, as modified hereby, shall mean 3e Technologies, Transcrypt, EFJ
and E. F. Johnson, jointly and severally. 3e Technologies is obligated and
liable to pay all amounts owing under the Revolving Note, as modified hereby,
including, without limitation, all principal, interest, late charges, fees and
costs (including attorneys’ fees, costs and expenses). The obligations,
provisions, agreements, grants, transfers, covenants, representations and
warranties of 3e Technologies, Transcrypt, EFJ, and E. F. Johnson under the
Revolving Note, as modified hereby, and under the other documents evidencing,
securing, guaranteeing or supporting the subject revolving line of credit loan
evidenced by the Revolving Note as modified hereby (collectively, the “Loan
Documents”) shall be and is hereby joint and several. EFJ, E. F. Johnson,
Transcrypt and 3e Technologies hereby acknowledge, confirm and agree that on and
as of the date of this Second Amendment, 3e Technologies (along with EFJ, E. F.
Johnson and Transcrypt) is included in the definition of “Borrower” under the
Revolving Note, as modified hereby, for all purposes thereof, and as such
assumes and shall be jointly and severally liable, as provided in the Revolving
Note, as modified hereby, and in the other Loan Documents for all indebtedness,
liabilities and obligations thereunder (whether incurred or arising prior to,
on, or subsequent to the date of this Second Amendment) and is otherwise bound
by all of the terms, provisions and conditions thereof.

 

3. Interest. Section 1 of the Note entitled “Interest” is hereby deleted in its
entirety and restated as follows:

 

  “1. Interest. Commencing as of the date hereof and continuing until repayment
in full of all sums due hereunder, interest on the principal balance outstanding
from time to time shall accrue at a fluctuating annual rate equal to the
“LIBOR-Based Rate” (as hereinafter defined). The LIBOR-Based Rate is equal to
the “LIBOR Rate” (as hereinafter defined) in effect from time to time plus the
applicable “LIBOR Margin” (as defined below). The “LIBOR Rate” means the
interest rate determined by the following formula, rounded upward to the nearest
1/100 of one percent.

 

LIBOR Rate =       London Inter-Bank Offered Rate      (1.00 - Reserve
Percentage)   

“London Inter-Bank Offered Rate” means the average per annum interest rate at
which U.S. dollar deposits would be offered for an “Interest Period” of one
(1) month by major banks in the London inter-bank market, as shown on the
Telerate Page 3750 (or any successor page) at approximately 11:00 a.m. London
time two (2) London Banking Days before the commencement of the Interest Period.
If

 

2



--------------------------------------------------------------------------------

such rate does not appear on the Telerate Page 3750 (or any successor page), the
rate for that Interest Period will be determined by such alternate method as
reasonably selected by Lender. A “London Banking Day” is a day on which Lender’s
London Banking Center is open for business and dealing in offshore dollars.
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages. The
first day of the Interest Period must be a day other than a Saturday, or a
Sunday on which Lender is open for business in New York and London and dealing
in offshore dollars (a “LIBOR Banking Day”). The last day of the Interest Period
and the actual number of days during the Interest Period will be determined by
Lender using the practices of the London inter-bank market. Absent manifest
error, the Lender’s certificate to the Borrower stating the LIBOR Rate for each
Interest Period shall be conclusive.

The “LIBOR Margin”, which will be based on the Borrower’s ratio of “Debt” (as
defined in the Loan Agreement (as defined below)) to “EBITDA” (as defined in the
Loan Agreement), is the applicable annual rate of interest shown in the
Performance Pricing Grid set forth below.

The rate at which interest shall accrue under this Note may change immediately
upon any change at the commencement of each Interest Period (if the London
Inter-Bank Offered Rate has changed) and/or upon any change in the LIBOR Margin.

If the LIBOR Rate is discontinued or unavailable, interest on the outstanding
principal balance shall accrue under at the “Prime Rate” (as hereafter defined)
plus the applicable “Prime Margin” (as defined below). The “Prime Rate” is a
fluctuating rate announced by the Lender from time to time, in the Lender’s sole
discretion, as the Lender’s Prime Rate. Changes in the Prime Rate will be
effective, without prior notice, as of the date any change is announced. The
Prime Rate is a reference rate only; it is not necessarily the most favorable
rate of interest that the Lender charges to any borrower or class of borrowers.
The “Prime Margin”, which will be based on the Borrower’s ratio of Debt to
EBITDA, is the applicable annual rate of interest shown in the Performance
Pricing Grid set forth below.

Performance Pricing Grid means the following table:

 

     Level 1   Level 2   Level 3   Level 4

Debt/ EBITDA

   Ratio >2.50x   2.50 ³ Ratio >2.25   2.25 ³ Ratio > 1.00   Ratio £ 1.00x

LIBOR +

   1.75%   1.50%   1.25%   1.00%

Prime Rate +

   2.00%   1.75%   1.50%   1.25%

 

3



--------------------------------------------------------------------------------

All interest payable under the terms of this Note shall be calculated by
applying a daily interest rate, determined by multiplying the outstanding
principal balance by the applicable annual interest rate and dividing the
resulting product by 360, to the actual number of days principal is
outstanding.”

 

1. Payments and Maturity. Section 2 of the Note entitled “Payments and Maturity”
is hereby deleted in its entirety and restated as follows:

 

  “2. Payments and Maturity. The unpaid Principal Sum, together with interest
thereon at the rate or rates provided above, shall be payable as follows:

a. interest shall be due and payable quarterly, commencing on the first day of
the first calendar quarter after the date of this Note, and on the first day of
each succeeding calendar quarter.

b. unless sooner paid, the unpaid Principal Sum, together with all interest
accrued and unpaid thereon, and all other amounts owing under this Note shall be
due and payable in full on June 30, 2010 (the “Maturity Date”). If the Loan
Agreement provides for the Borrower to make additional payments on account of
the Principal Sum from time to time, the Borrower promises to make those
payments at the time and in the manner specified in the Loan Agreement.
Notwithstanding the foregoing Maturity Date and provided no “Event of Default”
(as hereinafter defined) has occurred, Lender may (by written notice delivered
to Borrower), as determined in Lender’s sole and absolute discretion, elect to
extend the Maturity Date upon such terms and conditions as may be acceptable to
Lender, in Lender’s sole and absolute discretion. Borrower shall, upon the
request of Lender, execute all documents and take all action necessary or
requested by Lender to effectuate or evidence such extension, all at the sole
cost of Borrower.”

 

2. Definition of Loan Agreement. Section 6 of the Revolving Note is hereby
deleted in its entirety and the following is substituted therefor:

 

  “6. Loan Agreement. This Note is the “Revolving Note” described in that
certain Revolving Line of Credit Loan Agreement and Security Agreement of even
date herewith (said Loan Agreement, as the same may be amended from time to
time, the “Loan Agreement”) by and between the Borrower and the Lender. The
indebtedness evidenced by this Note is included within the meaning of the term
“Debt” as defined in the Loan Agreement. The term “Loan Documents” as used in
this Note shall have the meaning ascribed to that term in the Loan Agreement.
Capitalized terms used in this Note but not defined herein have the meanings
ascribed to them in the Loan Agreement.”

 

3. Reaffirmation of terms; no offsets or defenses. Except as modified by this
Second Amendment, the Revolving Note remains in full force and effect and
unmodified. Borrower warrants and represents that it has no offsets or defenses
to its obligations under the Revolving Note, as modified by this Second
Amendment.

 

4



--------------------------------------------------------------------------------

4. Confession of judgment. The Borrower hereby appoints or reappoints (as the
case may be) Joseph P. Corish and Jennifer A. Brust, and each of them, as the
Borrower’s true and lawful attorney-in-fact, for the Borrower, in the Borrower’s
name, place and stead, to confess judgment against the Borrower, following the
occurrence of an Event of Default, in the office of the Clerk of the Circuit
Court of Montgomery County, Maryland, for the outstanding principal balance
owing under the Revolving Note, as amended hereby, together with interest, late
payment charges, court costs, and attorneys fees of Fifteen Percent (15%) of the
then outstanding principal balance, hereby ratifying and confirming the acts of
said attorney-in-fact as if done by the Borrower. Notwithstanding the amount
confessed for attorneys fees, Lender agrees that enforcement of the judgment for
such attorneys fees so confessed shall not exceed the amount of fees and
expenses actually charged by counsel for Lender for services rendered by counsel
in connection with the confession of such judgment and the collection of the
sums owing by Borrower to Lender. The Borrower consents to immediate execution
of any such confessed judgment and waives the benefit of any exemption laws. Any
provisions set forth hereafter regarding arbitration of disputes between the
Borrower and the Lender shall not be deemed to limit Lender’s right to have the
attorneys-in-fact named in this paragraph confess judgment against the Borrower
in favor of the Lender following the occurrence of an Event of Default.

 

5. Arbitration. Provisions of the Loan Agreement specifying that certain
disputes between the Borrower and the Lender shall be resolved by binding
arbitration are incorporated by reference into the Revolving Note as modified by
this Second Amendment and shall have the same force and effect as if fully set
forth in the Revolving Note as modified by this Second Amendment.

 

6. Lender consent. Lender has executed this Second Amendment for the sole
purpose of evidencing its consent hereto, and not for the purpose of becoming
liable on the Revolving Note, as modified by this Second Amendment, as a
co-maker, endorser or guarantor.

(Signatures and Notary Acknowledgments on following pages)

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Second
Amendment under seal as of the day and year first hereinabove set forth, the
Lender having executed this Second Amendment for the sole purpose of evidencing
its consent to the amendments herein contained and not for the purpose of
becoming a co-maker of the Revolving Note as modified by this Second Amendment.

 

EFJ, INC., a Delaware corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer   E. F.
JOHNSON COMPANY, a Minnesota corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer  

 

5



--------------------------------------------------------------------------------

TRANSCRYPT INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer   3e
TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation By:  

/s/ Jana Ahlfinger Bell

  (SEAL) Name:   Jana Ahlfinger Bell   Title:   Secretary   BANK OF AMERICA,
N.A. By:  

/s/ Michael J. Landini

  (SEAL) Name:   Michael J. Landini   Title:   Senior Vice President  

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 6th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of Texas   

)

County of Dallas   

) To Wit:

 

6



--------------------------------------------------------------------------------

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of E.
F. Johnson Company, a Minnesota corporation, this 6th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of
Transcrypt International, Inc., a Delaware corporation, this 6th day of July,
2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of Texas   

)

County of Dallas   

) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Secretary of 3e Technologies
International, Inc., a Maryland corporation, this 7th day of July, 2006.

 

[SEAL]  

/s/ Amy M. Fritts

  Notary Public

My commission expires: November 7, 2009

 

State of                                 )
County of                                 ) To Wit:

Acknowledged before me by Michael J. Landini as Senior Vice President of Bank of
America, N.A., this      day of                     , 2006.

 

[SEAL]  

 

  Notary Public

My commission expires:                             

 

7